Orders of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about April 23, 2008, which, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject children and transferred custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The determination of permanent neglect is supported by clear and convincing evidence that respondent failed to plan for the children’s future despite diligent efforts by the agency to encourage and strengthen the parental relationship (Social Services Law § 384-b [7] [a]). The record demonstrates that the agency referred respondent to anger management classes, parenting skills programs and psychiatric examinations and attempted to implement visitation (see Matter of Jowell Lateefra B., 271 AD2d 366 [2000], lv denied 95 NY2d 760 [2000]). Respondent, however, consistently rejected the agency’s assistance, failed to attend or was excessively late to her scheduled visits with the children, and refused to have a psychiatric examination.
A preponderance of the evidence at the dispositional hearing supports the determination that it is in the children’s best interests to terminate respondent’s parental rights so as to facilitate their adoption by their foster mother, with whom they have bonded and who has tended to their special needs (see Matter of Taaliyah Simone S.D., 28 AD3d 371 [2006]).
We have considered respondent’s remaining contentions and find them unavailing. Concur—Mazzarelli, J.P, Sweeny, Catterson, Acosta and Abdus-Salaam, JJ.